 



Exhibit 10.2
COMMON STOCK DELIVERY AGREEMENT
     This agreement (“Agreement”) is being made this 6th day of November, 2006
by and between MPT Operating Partnership, L.P., a Delaware limited partnership
(the “Issuer”), and Medical Properties Trust, Inc., a Maryland corporation (the
“Guarantor”).
Recitals
     WHEREAS, the Guarantor is the sole member of the general partner of the
Issuer; and
     WHEREAS, the Issuer and the Guarantor have entered into a purchase
agreement dated November 1, 2006 with UBS Securities LLC and J.P. Morgan
Securities Inc. as representatives of the initial purchasers (the “Initial
Purchasers”), providing for the issuance and sale by the Issuer in an offering
under Rule 144A promulgated under the Securities Act of 1933, as amended (the
“Act”), of $125,000,000 principal amount of its 6.125% Senior Exchangeable
Senior Notes due 2011 (the “Securities”), which Securities may be exchangeable
into cash and, if applicable, shares of common stock, par value $0.001 per
share, of the Guarantor (the “Common Stock”) under certain circumstances.
     NOW, THEREFORE, in consideration of the foregoing and in consideration of
the mutual covenants contained herein, the parties agree as follows:
Agreement
     1. If the Issuer is required to deliver Common Stock to the holders of the
Securities upon exchange, redemption or maturity in accordance with the terms of
the Securities and the Indenture, dated as of November 6, 2006, by and among the
Issuer, the Guarantor and Wilmington Trust Company, as trustee (the
“Indenture”), related to the Securities, the Guarantor agrees to issue the
number of Common Stock which the Issuer is required to deliver, and the Issuer
hereby directs the Guarantor to deliver such Common Stock to the holders of the
Securities on behalf of the Issuer in accordance with the Indenture.
     2. Upon any such issuance of Common Stock, the Issuer shall, in accordance
with its First Amended and Restated Agreement of Limited Partnership (the
“Partnership Agreement”) issue to the Guarantor on a concurrent basis a certain
number of “Partnership Units” (as defined in the Partnership Agreement) equal to
the number of Partnership Units the Issuer would issue to the Guarantor if the
Guarantor instead issued the Common Stock to the Issuer.
     3. The Issuer hereby agrees to indemnify the Guarantor and each of its
directors and officers (each, an “Indemnified Party”) against, and agrees to
hold, save and defend each Indemnified Party, harmless from, any loss, expense
or damage (including without limitation, reasonable attorneys’ fees and expenses
and court costs actually incurred) suffered or incurred by an Indemnified Party
by reason of anything such Indemnified Party may in good faith do or refrain
from doing for or on behalf of the Issuer pursuant to this Agreement; provided,
however, that the Issuer shall not be required to indemnify an Indemnified Party
for any loss, expense or

 



--------------------------------------------------------------------------------



 



damage that such Indemnified Party may suffer or incur as a result of its
willful misconduct or gross negligence.
     4. Miscellaneous.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT LAWS, RULES
OR PRINCIPLES.
     (b) No provision of this agreement may be amended, modified, or waived,
except in writing signed by both parties and with the consent of a majority in
principal amount of Securities then outstanding; provided, however, that the
unanimous consent of the holders of all outstanding Securities will be required
in order to amend, modify, or waive the provisions of paragraph 2 hereof or to
otherwise adversely affect the right of holders of Securities to exchange the
Securities for Common Stock as provided in the Indenture. Any consent of the
holders of the Securities shall be obtained in accordance with the applicable
provisions of the Indenture.
     (c) In the event that any claim of inconsistency between this Agreement and
the terms of the Indenture arise, as they may from time to time be amended, the
terms of the Indenture shall control.
     (d) If any provision of this Agreement shall be held illegal, invalid, or
unenforceable by any court, this Agreement shall be construed and enforced as if
such provision had not been contained herein and shall be deemed an Agreement
among us to the full extent permitted by applicable law.
     (e) The terms and provisions of this Agreement are intended solely for the
benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights to any other person, except that the holders of the
Securities shall be deemed third-party beneficiaries of this Agreement and shall
be entitled to enforce the provisions of this Agreement as if they were parties
hereto.
     (f) This Agreement may not be assigned by either party without prior
written consent of both parties.
[The remainder of the page has been left blank intentionally.]
 -2-

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers as of the day and year above written.

              MPT OPERATING PARTNERSHIP, L.P.
 
       
 
  By:   Medical Properties Trust, LLC
as General Partner  
 
  By:   Medical Properties Trust, Inc., as Sole Member

            By:   /s/ Edward K. Aldag, Jr.         Name:   Edward K. Aldag, Jr. 
      Title:   President and Chief Executive Officer     

            MEDICAL PROPERTIES TRUST, INC.
      By:   /s/ Edward K. Aldag, Jr.         Name:   Edward K. Aldag, Jr.       
Title:   President and Chief Executive Officer     

 -3-

 